          Case 1:21-cr-00048-LY Document 271 Filed 04/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §     NO: AU:21-CR-00048(19)-LY
                                                 §
(19) Adrianne Spence                             §

              ORDER GRANTING MOTION FOR CONTINUANCE

       Before the Court is the Defendant’s Agreed Motion for Continuance (Clerk’s Doc. No.
268). The Defendant was set for ARRAIGNMENT / DETENTION HEARING on Friday, April
16, 2021. Defendant’s counsel has requested that the hearing be reset. The Government does not
oppose the continuance. The Court finds good cause for this extension and GRANTS the
motion.     ACCORDINGLY,           the ARRAIGNMENT / DETENTION HEARING by
videoconference in this case is RESET to April 23, 2021 at 1:00 PM.


       Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), the Court finds that the ends of
justice served by allowing the Defendant the additional time in which to prepare outweigh the
best interest of the public and the Defendant in a speedy trial, in that the failure to grant such a
continuance would unreasonably deny the Defendant’s counsel the reasonable time necessary for
effective preparation, taking into account the exercise of due diligence.        See 18 U.S.C. §
3161(h)(7). Thus, the Court ORDERS that the time from April 16, 2021 through April 23, 2021,
be excluded under the Speedy Trial Act.


       SIGNED April 15, 2021.



                                                     ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
